     E. Vincent Wood (Bar No. 297132)
 1
     Law Offices of E. Vincent Wood
 2   1501 N. Broadway, Suite 261
     Walnut Creek, CA 94596
 3   Tel. (925) 278-6680
     Fax. (925) 955-1655
 4
     Attorney for Debtor
 5

 6

 7

 8
                             UNITED STATES BANKRUPTCY COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
10
                                                     )   Chapter 11 Case No.: 20-51623-SLJ
11   In re                                           )
             Sherry Virginia Seitzinger              )   DECLARATION OF DEBTOR IN SUPPORT
12                                                   )
                                                     )   OF MOTION TO EXTEND AUTOMATIC
13
                                          Debtor     )   STAY
                                                     )
14                                                   )
                                                     )
15                                                   )
                                                     )
16                                                   )
                                                     )
17                                                   )
                                                     )
18                                                   )
                                                     )
19                                                   )
20
     I, Sherry Virginia Seitzinger, hereby declare as follows:
21

22
         1. I am the Debtor in the above-referenced case.

23       2. My prior Chapter 11 was dismissed on October 28, 2020 because I failed to file all
24
             required bankruptcy schedules.
25
         3. I expect my income to increase with more near-term income from renting my
26
             properties.
27

28




 Case: 20-51623       Doc# 18     Filed: 11/23/20     Entered: 11/23/20 14:48:30    Page 1 of 2
        4. My prior bankruptcy cases failed because I did not have legal counsel to assist me
 1

 2          with the bankruptcy process.

 3      5. In 2013, I had legal representation but could not complete the Chapter 13 due to
 4
            recovering from severe complications from cancer.
 5
        6. I have now hired counsel for bankruptcy legal services and paid the upfront attorney
 6

 7
            fees so that I can fully prosecute this case.

 8      7. My petition in this case has been filed in good faith.
 9      8. I am NOT attempting to hinder or delay or defraud our creditors.
10
        9. I believe that the Chapter 11 plan will be confirmed and that I will be able to fully
11
            perform under the terms of the plan.
12

13      10. I request a continuation of the automatic stay.

14

15
        The above facts are known to me personally and if called to testify, I could and would so
16
     testify. I declare under penalty of perjury under the laws of the State of California that the
17
     foregoing is true and correct.
18

19

20   Date: November 23, 2020                        /s/ Sherry Virginia Seitzinger
                                                    Sherry Virginia Seitzinger
21

22

23

24

25

26

27

28




 Case: 20-51623       Doc# 18     Filed: 11/23/20      Entered: 11/23/20 14:48:30     Page 2 of 2
